Citation Nr: 9932239	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  94-47 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for scars on the mouth.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and P.M.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from January 1943 to October 
1945.  This matter was initially before the Board of 
Veterans' Appeals (Board) from a June 1994 rating action from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The Board previously remanded this 
case on two prior occasions, in December 1996 and in October 
1998, for further development.  Additional development has 
been accomplished and the case is now here for a final 
decision.


FINDINGS OF FACT

1.  All evidence that is available and relevant to the 
disposition of this appeal has been gathered.

2.  The appellant suffers from scarring on his mouth.

3.  The appellant's scarring on his mouth was not shown until 
several decades after separation from service and is not 
related to any injury or disease incurred in service.

CONCLUSION OF LAW

Scarring on the mouth was not incurred in service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that while serving in a reconnaissance 
unit during active duty service, he was driving a gravel 
truck and struck some trees.  He was allegedly thrown through 
the windshield, and as a result of treatment for his injuries 
in service, he now has scars on his mouth.  He offered 
essentially the same account of the cause of his facial scars 
when he testified before the undersigned.  He maintains that 
he was accompanied by another military member (L.H.) who 
witnessed this incident; however, he has not been able to 
secure a statement from L.H.  He has not alleged that this 
incident occurred during combat with the enemy.  His service 
medical records could not be found and are presumed to have 
been destroyed in a fire at the National Personnel Records 
Center (NPRC).  Reconstructed medical records from the 
Surgeon General's office do not show treatment for any such 
injury.  Dental records could not be reconstructed.  His 
service personnel records show that he was a light truck 
driver.

Post-service medical evidence of record include VA 
examination and treatment records dated between 1950 and the 
present.  These records include, in relevant part, a VA 
examination report, dated in July 1979, which indicates that 
the appellant underwent examination for pension purposes.  
His conditions at that time included asbestosis, 
hypertension, and residuals of fracture of the right heel.  
Examination of the head, face and neck showed that the neck 
was supple and that the head and face were symmetric.  
Examination of the nose, sinuses, mouth, and throat was 
unremarkable.          

A report of a VA examination, dated in April 1999, indicates 
that the appellant reported that he was thrown through the 
windshield of a truck when he was on active duty.  He 
received multiple scars, especially around his oral cavity 
and lips and was in the hospital for several days.  
Examination showed a lower lip scar which was somewhat 
irregular, measuring 2 cm in length, which crossed the 
vermilion border on the lower lip, left side.  The examiner 
also noted various other scars on the appellant's forehead 
and lower extremities.  The diagnosis was multiple scars 
which were obtained in a motor vehicle accident while serving 
in the Air Force.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  When, after 
consideration of all the evidence and material of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.

Having considered the evidence and the applicable laws, the 
Board finds that service connection is not warranted.  As 
mentioned above, the appellant's service medical records are 
presumed destroyed.  Thus, VA has a heightened duty to the 
appellant.  See Ussery v. Brown, 8 Vet.App. 64 (1994).  In 
this case, the record indicates that VA's heightened duty to 
assist has been satisfied.  The Board notes that VA took 
measures to obtain reconstructed records from the Surgeon 
General's office.  VA also provided the appellant with the 
opportunity to submit any other evidence, such as buddy 
statements, in support of his claim.  However, as noted 
above, there is no evidence which would substantiate his 
claim that he sustained such injuries to his mouth in 
service.  

In addition, the Board notes that the post-service medical 
evidence of record make no mention of the scarring on the 
appellant's mouth until several decades after separation from 
service.  It is noted, in particular, that such scarring was 
not found during a VA examination in 1979.  While a VA 
examiner stated, in 1999, that these scars were incurred in 
service, this conclusion was based on an unsubstantiated 
history provided by the appellant and therefore has no 
probative value.  See Reonal v. Brown, 5 Vet.App. 458 (1993).  
Given the lack of substantiation of an inservice injury, and 
given that this condition was not shown until several decades 
after separation from service, the Board does not find the 
testimony as to inservice injury to the mouth to be credible.  
The Board, therefore, concludes that the claim should be 
denied.  The Board finds that the benefit of the doubt 
doctrine is not applicable as there is no evidence, other 
than the appellant's allegations (and VA opinion based on his 
allegations), that such injury was sustained in service, 
resulting in the current condition.  Accordingly, the claim 
is denied.


ORDER

Entitlement to service connection for scars on the mouth is 
denied



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

